                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                      Plaintiff,                                 4:11CR3088
       vs.
                                                           DETENTION ORDER
PHILLIP D. HATTEN,
                      Defendant.


       The defendant has failed to meet the burden of showing, by clear and convincing
evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule 32.1(a)(6) that
defendant will appear at court proceedings and will not pose a danger to the safety of any
person or the community if released. The Court’s findings, as stated on the record, are
based on the evidence presented in court and contained in the court's records, including
the Petition.
IT IS ORDERED:

       1)       The above-named defendant shall be detained until further order.

       2)       The defendant is committed to the custody of the Attorney General for
                confinement in a corrections facility; the defendant shall be afforded
                reasonable opportunity for private consultation with counsel; and on order
                of a court of the United States, or on request of an attorney for the
                government, the person in charge of the facility shall deliver the defendant
                to a United States Marshal for appearance in connection with a court
                proceeding.


May 12, 2021.
                                                  BY THE COURT:
                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
